Title: Albany Congress Committee: Short Hints towards a Scheme for a General Union of the British Colonies on the Continent, 28 June 1754
From: Albany Congress Committee
To: 


The first four days of the Albany Congress were devoted to organization and to consideration of matters relating to the forthcoming conference with the Six Nations. On Monday, June 24, however, a motion was passed unanimously “that the Commissioners deliver their opinion whether a Union of all the Colonies is not at present absolutely necessary for their security and defence.” So important, indeed, did the delegates consider this matter that they refused even to discuss DeLancey’s proposal for building two forts in the Indian country until “they had considered some Method of effecting the Union between the Colonies.” They voted to create a committee “to prepare and receive Plans or Schemes” for such a union “and to digest them into one general plan for the inspection of this Board.” Each delegation chose one of its members to serve on this committee and DeLancey named one of the New York councilors to represent that province.

The committee left no known records of its sessions, and the paucity of other contemporary evidence leaves great uncertainty as to just what happened at its meetings. Writing thirty-four years later, Franklin remembered that he had offered the Congress a copy of the “Short Hints” he had drafted in New York and sent to James Alexander, and unquestionably this was one paper that the committee had before it. He added that “It then appear’d that several of the Commissioners had form’d Plans of the same kind.” The present editors have found no conclusive evidence as to which commissioners Franklin referred to or as to whether the other plans considered had already been reduced to paper or were presented to the committee orally. If the undated plan surviving in Richard Peters’ hand was a pre-Albany paper, this may have been one of those submitted, but, if so, it had no influence on the committee’s report. On the last day of the Congress, papers written by William Johnson and Thomas Pownall were read to the Board, but both of these were programs for concerted action—military, naval, and civil—rather than plans of union, and there is no reason to believe that the committee used them in preparing its plan, if, indeed, it saw them at all. Doubtless the Massachusetts commissioners presented some sort of scheme, orally or in writing, for that colony had shown the greatest interest in colonial union before the Congress of any represented there. It has been argued that one or the other of two documents found among the Trumbull Papers in the Connecticut State Library is a copy of a plan prepared by Thomas Hutchinson before the Albany meeting and that it played an important part in the work of the committee, but the identification is conjectural at best. The present editors have not found any contemporary document containing a plan of union, other than Franklin’s “Short Hints,” which they can identify with even reasonable assurance as one which was laid before the committee.

The official record states that on Friday afternoon, June 28, “The Committee appointed the 24th instant to prepare and receive plans and schemes for the union of the Colonies, presented short hints of a scheme for that purpose of which copies were taken by the Commissioners of the respective provinces.” The text of this report was not entered in the record, and the wording of the minute strongly suggests that, in the absence of adequate clerical help, the commissioners present made their own copies for study and reference. No other business was transacted that afternoon.
The paper printed below is, in the judgment of the present editors, one of the copies of the committee’s “Short Hints” made that afternoon. It is in the hand of Meshech Weare, one of the New Hampshire commissioners. There is no good reason, other than the handwriting, to believe that Weare was the author of the document; he is not known to have been particularly interested in the problem of colonial union; if he had been, his fellow-commissioners from New Hampshire would probably have named him to the committee instead of Theodore Atkinson. Furthermore, it is beyond belief that he or any other individual could have independently composed a plan which follows so closely, in ideas, in arrangement, and in part even in phraseology, the “Short Hints” Franklin had composed before reaching Albany. On the other hand, Weare did attend the session of the Congress when the committee’s proposals were presented, of which, as the record states, “copies were taken by the Commissioners.” For convenience, the document in Weare’s hand will hereafter be referred to as “the committee’s ‘Short Hints.’”
Detailed textual comparison of Franklin’s “Short Hints” sent to Alexander on June 8 and the committee’s “Short Hints” makes clear that the committee’s paper is basically an elaboration and development of Franklin’s, cast in form for further discussion. A few important differences can be observed immediately: Franklin’s proposal is a very brief outline, parts not even developed into full sentences; the committee’s paper, while still an outline, is substantially longer, more of the points are written out in sentence form, and (in the opening paragraphs and the passage dealing with the revenue) the proposals are prefaced by comment. Franklin called his plan a “scheme for uniting the Northern Colonies,” without specifying exactly which governments he had in mind; the committee made clear that its plan contemplated “a General Union of the Brittish Colonies on the Continent,” thereby indicating no geographical limitation. Franklin’s proposed chief executive was to be called “Governor General”; the committee’s, “President General.” Franklin indicated that the members of the Grand Council were to be chosen by the respective assemblies, without distinguishing between the two houses of the legislatures, quite possibly because his own Pennsylvania Assembly and that of Delaware were unicameral and did not include the governor’s Council, as was the case everywhere else; the committee, which included men from the other colonies, stipulated that only the representatives were to choose the delegates. The committee proposal also deals with some matters, such as the regulation of Indian trade, the appointment of officers, and impressment, which Franklin had either deliberately omitted or overlooked in jotting down his ideas for Alexander. The order of treatment of the executive and Grand Council is reversed in the two papers, but otherwise the arrangement of topics is the same. Other noteworthy variations are indicated below in appropriate footnotes. In spite of these differences, it is clear that the committee’s “Short Hints” is based solidly on Franklin’s—amplified, developed, and sometimes modified, as a result of discussions within the committee, where men with varying ideas and different political backgrounds had expressed their views.
The committee’s “Short Hints,” in turn, became the basis for future discussion in the Congress as a whole. On eight occasions during the days that followed the members “considered” or “debated” its provisions, making changes in the process, and on July 9 they reached agreement and directed Franklin “to make a draught of it as now concluded upon.”
  
  [June 28, 1754]
Short hints towards a Scheme for a General Union of the Brittish Colonies on the Continent.
In Such a Scheme the Just Prerogative of the Crown must be preserved or it will not be Approved and Confirmed in England. The Just liberties of the People must be Secured or the Several Colonies will Disapprove of it and Oppose it. Yet Some Prerogative may be abated to Extend Dominion and Increase Subjects and Some Liberty to Obtain Safety.
The Power of all the Colonies should be Ready to Defend any one of them with the Greatest Possible Dispatch.
Therefore Particuler Considerations in the Several Assemblies of the Expediency of any General Measure must be avoided as attended with much delay many difficulties and Great Uncertainty.
Suppose then that One General Government be formd Including all the Brittish Dominions on the Continent Within and Under which Government the Several Colonies may Each Enjoy its own Constitution Laws Liberties and Priviledges as so many Seperate Corporations in one Common Wealth. To this End Suppose there be a Grand Councill to Consist of two members at least Chosen by the Representatives of each Colony in Assembly. The larger Colonies to Choose more in Some Proportion to the Sums they Yearly Contribute to the General Treasury. The Elections may be every three years and the members of each Colony to Continue till a new Choice.
Assemblies to be Called for that purpose in each Colony once in three years in the month of May.
A President General to be appointed by the Crown to Receive his Salary from Home. His assent to Render valid all Acts of the Grand Councill. His Duty to Carry them into Execution.
Meetings of the Grand Councill once in every year And at Such other times As the President General shall think proper to Call them having first been Applied to or obtained the Consent in writing of Seven of the Members for that purpose. At any annual Meeting the Councill to Determine where the next meeting is to be, to Sit by their own adjournments not Subject to Prorogations or Dissolutions by the President General without their own Consent. No Sessions to Continue longer than Six weeks without the Consent of the Councill.
Members Pay ten shillings Sterling per Diem.
During their Siting and Journey twenty miles to be Reckond a Days Journey.
Funds to Supply the General Treasury
It is a difficult Matter to fix Quotas to be paid by each Colony that would be Equal to the ability of Each, or if Really Equal to Perswade the Colonys to think so or if Equal now that would long Continue so Some Colonies Growing faster than Others. Therefore Let the Money arise from somewhat that may be nearly proportionable to Each Colony and Grow with it, Such as from Excise upon Liquors Retailed or Stamps on all Legal Writings Writs &c. or both to be Collected in Each Province and Paid to a Treasurer to be Appointed in each Colony by the Grand Councill to be Ready on Orders from the President General and Grand Councill.
Power of the President General and Grand Councill
To hold or order all Indian Treaties, Regulate all Indian Trade, make Peace and Declare war with the Indian Nations, Make all Indian Purchases of Lands not within the Bounds of Perticuler Colonies, Make new Settlements on Such Purchases by Granting Lands Reserving a Rent for the General Treasury Raise and Pay Soldiers and build forts to Defend the frontiers of Any of the Colonies, Equip Guardships to Scour and Protect the Coasts from Privateers and Pyrates, Appoint all Military officers that are to Act Under the General Command, the President General to Nominate and the Councill to approve. But all Collectors or farmers of the Duties Excise &c. for the General Treasury and other Civil officers necessary, are to be Chosen by the Grand Councill And Approved by the President General.
They shall not Impress men in any Colony without the Consent of its Legislature.
Acts or Laws made by them to Regulate Indian Trade or new Settlements of Lands to be Sent home to the King and Councill for approbation within months. They may Draw on the General Fund in any Colony for Defraying all General Expences. Their Accompt to be Yearly Settled and Reported to the Several Assemblies of Each Colony, Each Colony may Defend it Self on any Emergency. The Accompts of Expence to be laid before the Grand Councill and Paid as far as Reasonable.
Manner of forming this Union
When the Scheme is well Considerd Corrected and Improved a Temporary Act of Parliament to be Obtained for Establishing of it.
Perticuler Colonies not to Declare Warr.

Quere Whether the Duties Excise &c. are best Established by the Grand Councill or by the Act of Parliament that forms the Constitution.
Quorum of the Councill how many.
